Case 1:18-cv-01532-DLF Document 23-2 Filed 04/25/19 Page 1 of 4




 EXHIBIT 2
             Case
              Case1:18-cv-01532-DLF
                   1:15-mj-00847-JSR Document
                                      Document23-2 Filed04/02/15
                                               11 Filed  04/25/19 Page
                                                                   Page12ofof34




     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
     ----------------------------------------------------   x


 IN THE MATTER OF THE
 EXTRADITION OF ALEXANDER                                       15 GRIM. MISC. 1
 KHOCHINSKY


 ----------------------------------------------------       x


            I, CLAY H. KAMINSKY, ESQ., declare under penalty of perjury, pursuant to 28

U.S.C. § 1746, as follows:


1.         I am an atton~ey associated with the Federal Defenders of New York, which represents

defendant Alexander Khochinskiy in this action. In connection with this matter,Ihave reviewed

the attached Russian-language documents relating to the militaxy service of Yakov Khochinskiy

during the Second World War. Iam providing these documents in support of Mr. Khochinskiy's

motion to dismiss the extradition complaint, and, in light of time constraints,Ioffer this

summary declaration in lieu of full translations of these documents. Ihave studied the Russian

language, andIreviewed these documents together with Isabelle Avrutin, acourt-certified

Russian language interpreter.


2.         Relevant Excerpts of Yakov Khochinskiy's military service record are attached hereto as

Exhibit A hereto. It states in Section III.1 that he joined the Red Army on April 15, 1941. It

states in Section III.7 that he was discharged from the Army on May 11, 1944. It states in

section VII that he was found medically unfit for duty on May 12, 1944.


3.         An injury certificate for Yakov Khochinskiy is attached as Exhibit B hereto. It

demonstrates that he sustained a serious injury on March 17, 1943. It states that he was wounded

                                                            1
         Case
          Case1:18-cv-01532-DLF
               1:15-mj-00847-JSR Document
                                  Document23-2 Filed04/02/15
                                           11 Filed  04/25/19 Page
                                                               Page23ofof34




 by shrapnel in his right shoulder, that his wrist was paralyzed, and that his subclavian artery was

 damaged.


 4.     A hospital certificate dated August 17, 1943 is attached as Exhibit C hereto. It states that

 Yakov Khochinskiy had been wounded in active duty and that he was being treated in the Evako

Hospital in Tashkent (Uzbek S.S.R).


 5.     A work certificate dated May 31, 1944 is attached as Exhibit D. It states that Yakov

Khochinskiy had been working as an engineer at a refrigerator plant in Tashkent since May 27,

1944. The certificate states that it is valid until July 1, 1944.


6.      A human resources document for Yakov Khochinskiy is attached hereto as Exhibit E. It

indicates that he was a military school cadet in Votkinsk (Russian Federal S.S.R.) in 1941 and

1942; fought on the front near Izium (Ukrainian S.S.R.) in 1942 and 1943; was in Tashkent in

1943 and 1944; and returned to Leningrad (Russian Federal S.S.R.) in 1944.


7.      A document dated October 27, 1949, purporting to be Yakov Khochinskiy's

"Autobiography" is attached hereto as Exhibit F. It states that he was wounded twice during the

Second World War. On page 2, it states that he was wounded in Cherkassy (Ukrainian S.S.R.) in

1941. On page 3, it states that he was wounded again in Izium on March 17, 1943. It further

states on that page he went through several field hospitals before ending up at the Evako Hospital

in Tashkent; that he was discharged from that hospital in April 1944; and that he worked at a

refrigerator plant as a senior engineer from May through August 1944, before returning home to

Leningrad to continue his medical treatment. It also states on that page that he worked a

different engineering job in Leningrad from March 1945 through December 1947. On page 4, it

states that he has never been on the territory occupied by the Germans.

                                                  2
        Case
         Case1:18-cv-01532-DLF
              1:15-mj-00847-JSR Document
                                 Document23-2 Filed04/02/15
                                          11 Filed  04/25/19 Page
                                                              Page34ofof34




8.     A copy of Yakov Khochinskiy's death certificate is attached hereto as Exhibit G. It states

that he died on the December 11, 1991.


Dated: New York, New York
       Apri12, 2015




                                                                                w
                                                           ClayI      aminsk3, Esq.
